Citation Nr: 1430666	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  97-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for porphyria cutanea tarda, to include as due to herbicide exposure.  

4.  Entitlement to service connection for cutaneous vascular disorder, to include as due to herbicide exposure.  

5.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for cellulitis, to include as due to herbicide exposure.

8.  Entitlement to service connection for hyperlipidemia, to include as due to herbicide exposure.  

9.  Entitlement to service connection for contact dermatitis and eczema, to include as due to herbicide exposure.  

10.  Entitlement to service connection for Raynaud's syndrome, to include as due to herbicide exposure.  

11.  Entitlement to an initial compensable rating for service-connected actinic keratosis of the left forehead.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to May 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By way of history, the Veteran had previously testified before an acting Veterans Law Judge in August 2004.  In September 2005, that acting Veterans Law Judge remanded the claims for service connection for peripheral neuropathy, for multiple myeloma, for porphyria cutanea tarda, for cutaneous vascular disorder, and for skin cancer to the RO for additional development.  The additional development was conducted and the case returned to the Board.  The above-noted acting Veterans Law Judge has since left the Board.  In March 2010, the Board wrote to the Veteran and notified him of this fact.  The Veteran replied to the Board's letter and indicated that he desired another Board hearing.  In May 2010, the Board remanded the Veteran's appeal (only the noted claims were in appellate status at that time) to schedule the requested Board hearing.   

Thereafter, in a December 2010, the Veteran testified before a hearing officer at the RO as to the additionally perfected claims for service connection for hypertension, for cellulitis, for hyperlipidemia, for contact dermatitis and eczema, for Raynaud's syndrome, as well as to entitlement to a compensable rating for service-connected actinic keratosis of the left forehead.  At the hearing, the hearing officer notified the Veteran that a Board hearing remained pending with regard to those issues associated with the Board's May 2010 remand.  Most recently in a June 2014 statement, the Veteran's representative notified the Board that the Veteran no longer wanted an additional Board hearing; as such, the Veteran's hearing request is considered withdrawn.  

The Board also notes that the RO appears to have developed the issue of service connection for contact dermatitis and eczema as an original claim.  However, the Veteran filed a claim for service connection for a skin rash in July 1984, and it was denied in January 1985.  He did not appeal that decision and it became final.  In January 1990 he again filed a claim for service connection for a skin rash.  In a September 1991 rating decision, the RO reopened and denied the Veteran's claim.  (Parenthetically, the Board finds the RO's reopening to have been proper.  Medical evidence considered at that time included a diagnosis of eczematous dermatitis.)  The Veteran was notified of the decision in October 1991.  Thereafter, in May 1992, the Veteran submitted new and material evidence in the form of a Public Health Service card referencing that the holder could develop rashes on return to the United States.  No action was taken on this evidence by the RO.  Thereafter, in October 1994, the RO denied a claim for service connection for residual disabilities claimed to be secondary to exposure to Agent Orange.  In that decision, the RO commented that the Veteran had been diagnosed as having "acne with a rash."  Later that same month, the RO notified the Veteran of its decision and in doing so again referenced that the denial included consideration of "acne with a rash."  The Veteran did not appeal the RO's October 1994 decision and later filed a claim for service connection for the above-noted "contact dermatitis and eczema" in December 2007.  

With respect to the above, the Board notes that within one year of the October 1994 rating decision, the Veteran's ex-spouse submitted a June 1995 statement in which she described the onset of the Veteran's skin rashes soon after his arrival back to the United States from Vietnam.  The RO did not consider the Veteran's claim for service connection for a skin rash in light of the June 1995 statement.  The Board construes this evidence as new and material; as such, the October 1994 rating decision is not final.  See 38 C.F.R. § 3.156(c) (2013).  Therefore, the issue on appeal, as noted on the title page, is characterized as entitlement to service connection for contact dermatitis and eczema and not otherwise as a petition to reopen.  

(The issues of service connection for porphyria cutanea tarda, for cutaneous vascular disorder, for skin cancer, for hypertension, for cellulitis, for contact dermatitis and eczema, for Raynaud's syndrome, as well as entitlement to an initial, compensable rating for service-connected actinic keratosis of the left forehead are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran is shown to have had service in the Republic of Vietnam.  

2.  The medical evidence does not show that the Veteran has peripheral neuropathy or multiple myeloma.  

3.  Hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have multiple myeloma that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Hyperlipidemia is not a disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal for service connection for multiple myeloma, for peripheral neuropathy, and for hyperlipidemia has been accomplished.  

Through September 2005, March 2006, and June 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the Veteran was provided notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims for service connection for multiple myeloma, for peripheral neuropathy, and for hyperlipidemia.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records.  The Veteran has also submitted evidence in support of his claims.  

In addition, the Veteran was provided VA examinations with regard to his claims for service connection for multiple myeloma and for peripheral neuropathy.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for hyperlipidemia.  In this case, the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c) (4) (2013).  As discussed below, hyperlipidemia is not a disability for which VA benefits are available.  As such, VA is not required to afford the Veteran an examination related to his claim for hyperlipidemia, and therefore, VA has no duty to inform or assist that was unmet.  See McClendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Otherwise, the Veteran was last provided a Supplemental Statement of the Case (SSOC) in February 2008 with regard to his claims for service connection for multiple myeloma and for peripheral neuropathy.  Additional evidence has been received since that time which has not been considered by the RO in relation to these claims.  The Board's review of that evidence does not reflect a diagnosis for multiple myeloma or for peripheral neuropathy.  As such, a remand to provide the Veteran with an SSOC would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims for service connection for multiple myeloma, for peripheral neuropathy, and for hyperlipidemia.  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence does reflect that the Veteran served in Vietnam.  Therefore, absent evidence to the contrary, the Veteran is presumed exposed to an herbicide agent due to service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

Multiple Myeloma

Multiple myeloma is defined as a cancer that starts in the plasma cells in bone marrow.  The plasma cells grow out of control in the bone marrow and form tumors in the areas of solid bone.  See www.ncbi.nlm.nih.gov/pubmedhealth.  

Initially, the Board notes that multiple myeloma is not one of the listed diseases for which service connection may be presumed based on exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  Therefore, entitlement to service connection for multiple myeloma is not established based on this presumption.  

While service connection may not be granted in this case on a presumptive basis as due to herbicide exposure, the Veteran is not precluded from establishing service connection with evidence that a disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With that said, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  It is well settled that in order to be considered for service connection, a claimant must first have a current disability.  

A review of the Veteran's STRs does not reflect treatment or diagnosis for multiple myeloma.  After service, the Veteran underwent a medical workup for multiple myeloma but clinical and laboratory findings have not supported a diagnosis.  Also, in a report of October 2010 VA examination, the examiner did not find the Veteran had multiple myeloma; nor have medical records since that time reflected treatment for the disease or supported a diagnosis.  Therefore, notwithstanding the Veteran's presumed exposure to herbicides based on his service in Vietnam, in light of the medical evidence as discussed above and the lack of a current diagnosis for multiple myeloma, the Board finds that service connection for multiple myeloma is not established.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Peripheral Neuropathy

The Veteran has alleged that he suffers from peripheral neuropathy, to include small-fiber peripheral neuropathy, as a result of his presumed exposure to Agent Orange during service in Vietnam.  

During the pendency of this appeal, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 FR 54763-66 (Sept. 6, 2013).  These amendments noted in the Federal Register apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  Id.  In this regard, in the National Academy of Sciences' (NAS) report, Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

In light of the above, VA has amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  

With the above in mind, a review of the Veteran's STRs does not reflect complaints, diagnoses, or treatment for peripheral neuropathy.  

After service, in a January 1992 statement, Joseph J. Berke, MD, noted that the Veteran had been followed by him for complaints of tingling in his arms and legs.  Dr. Berke reported that testing had revealed a normal somatosensory evoked potential, but that the Veteran may have peripheral neuropathy.  

In a report of January 1992 VA neurological examination, the Veteran reported having numbness in his hands and feet for a long time.  He also reported having tingling in his arms and legs, sometimes in the right hand and left side of the head, as well as cold chills in both thighs and feet.  At that time, the Veteran also complained of a low back problem as well as pain in his shoulders.  He indicated that a past CT (computerized axial tomography) scan and EMG (electromyography) had been negative.  The examiner's diagnosis was peripheral neuropathy, by history, mild.  

In a subsequent November 1994 statement, Dr. Berke noted that the Veteran was currently on medical disability and had numbness attributable to Agent Orange syndrome.  At that time, Dr. Berke did not identify the Veteran as having peripheral neuropathy.  

A December 1994 VA EMG/NCS (nerve conduction study) and an August 1996 VA EMG/NCS were both normal without electrodiagnostic evidence of neuropathy.  

A September 1996 MRI (magnetic resonance imaging) scan of the cervical spine revealed moderate cervical spondylosis.  There was also moderate to severe spinal stenosis and moderate cord compression.  

A July 1998 VA physical therapy consultation report noted the Veteran's report of peripheral neuropathy since 1970 and the physical therapist's report that the Veteran had peripheral neuropathy.  The physical therapist's finding appears based on the Veteran's reported history.  

A September 1998 VA neurosurgery clinic note identified the Veteran's complaints of intermittent numbness and tightness throughout his body which originated in his abdomen and then extended out peripherally into his hands and to his legs.  The Veteran otherwise reported that his arm and leg function were good.  Neurological examination of the Veteran was normal.  The neurologist reported that testing had revealed mild central canal stenosis due to a bulging disc at T1/L1.  There was also moderate cervical spine stenosis at C5/6 due to bulging discs.  The neurologist concluded that the Veteran had signs and symptoms of intermittent radicular complaints and that on examination he was neurologically intact.  

A subsequent August 2003 VA neurology consultation note reflects the neurologist's report that he had seen the Veteran about two years previous about a question of small fiber neuropathy.  The neurologist commented that he had found no evidence of the disorder.  A diagnostic study, also from August 2003, reflects multilevel degenerative changes in the cervical spine with some impingement on the spinal cord.   

In August 2004, a VA computerized problem list included cervical spondylosis without myelopathy with occasional pain and numbness.  

In a report of October 2006 VA examination, the Veteran reported a history of tingling and numbness of the hands and feet since 1969.  He described the symptoms as being constant and occurring daily.  Otherwise, the Veteran reported that he was not taking any medications for peripheral neuropathy.  The examiner discussed the Veteran's medical history in his report.  His diagnosis was reported as follows:

Subjective complaints of paresthesia of the [sic] both hands and feet.  Current examination revealed vague diminished sensations over the [sic] both hands and feet.  A sensory impairment is not definitely seen in any individual peripheral nerve distribution.  A current EMG was negative for peripheral neuropathy (as well as previous EMG in 1997 was negative for peripheral neuropathy).  It is my opinion that the veteran is not likely having peripheral neuropathy as per current evaluation.  

A subsequent November 2009 VA neurology consultation note reflects the neurologist's comment that the Veteran reported having had chronic pain since 1969 following his return from Vietnam, but that extensive testing to find the cause of the pain had been negative so far.  No finding concerning peripheral neuropathy was noted.  Otherwise, a September 2010 neurosurgery consult reflected diagnosis and treatment for low back pain and radiculopathy with a notation that an MRI of the lumbar spine revealed compression of the L2 nerve root.  Again, no finding concerning peripheral neuropathy was noted.  

Therefore, notwithstanding the Veteran's presumed exposure to herbicides based on his service in Vietnam, in light of the medical evidence as discussed above and the lack of a current diagnosis for peripheral neuropathy, to include small fiber peripheral neuropathy, the Board finds that service connection for peripheral neuropathy is not established.  

In making the above determination, the Board has considered the references to peripheral neuropathy in the Veteran's treatment records as well as reference to possible small fiber peripheral neuropathy.  The Board notes that those limited findings of peripheral neuropathy were based on the Veteran's reported history of the disability.  The Board concludes the weight of the medical evidence is against a finding of peripheral neuropathy based on normal EMG/NCS findings and the conclusions of those medical doctors who considered the medical evidence and the Veteran's medical history.  The Board also finds persuasive in this instance that notwithstanding that small fiber peripheral neuropathy may not necessarily be identified through EMG/NCS testing, the above-noted VA neurologist in August 2003 and the VA examiner in October 2006 considered and concluded that the Veteran did not have small fiber peripheral neuropathy.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has peripheral neuropathy and whether such disability is related to service (to include presumed herbicide exposure) falls outside the realm of common knowledge or expertise of the Veteran.  

As such, in light of the Board's discussion and conclusions, above, entitlement to service connection for peripheral neuropathy is denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hyperlipidemia

In December 2007, the Veteran filed a claim for VA disability compensation, seeking service connection for hyperlipidemia.  The Veteran's STRs do not reflect treatment or a diagnosis for hyperlipidemia although later post-service medical records do show such a diagnosis.  

The Board notes that hyperlipidemia is a laboratory result and is not, in and of itself, a disability.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  As such, hyperlipidemia is not a disability within the meaning of the law granting compensation benefits.  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's hyperlipidemia is manifested by any such impairment.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia.  Therefore, service connection for hyperlipidemia must be denied.  


ORDER

Service connection for multiple myeloma is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for hyperlipidemia is denied.  


REMAND

In the Board's September 2005 remand instructions, an examiner was requested to determine, inter alia, whether the Veteran had a cutaneous vascular disorder, porphyria cutanea tarda, and/or skin cancer.  Furthermore, the examiner was requested to opine as to whether the disabilities, if diagnosed, were related to service to include herbicide exposure.  

The Veteran underwent a VA dermatological examination in October 2006.  The examiner's report, while noting diagnoses for dermatitis and actinic keratosis (along with a history of telangiectasia and thrombocclusive disease), does not appear to reflect any reference or findings concerning a cutaneous vascular disorder, porphyria cutanea tarda, and/or skin cancer.  The Board may not assume that the lack of reference or reporting by the examiner concerning the noted disabilities is objective evidence that the disabilities do not exist.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board must rely on independent medical evidence to support its findings and may not rely on its own unsubstantiated medical conclusions).  

Therefore, in keeping with the Board's September 2005 remand instructions, the Veteran should be scheduled for a VA dermatological examination to address whether he does in fact have a cutaneous vascular disorder, porphyria cutanea tarda, and/or skin cancer related to his period of service, to include presumed herbicide exposure.  See e.g. Stegall v. West, 11 Vet. App. 268, 271 (1998) (A claimant is entitled to substantial compliance with a Board remand orders).  Furthermore, as noted previously, the Veteran was last issued an SSOC on these issues in February 2008.  As additional evidence has been received since that time, the RO should reconsider the Veteran's claims in light of that evidence.  

Also, the Veteran is seeking a compensable rating for his service-connected actinic keratosis of the left forehead.  During the above-noted October 2006 VA examination, the examiner noted that there was a 6 mm (millimeter) (or 0.6 cm) actinic keratosis of the left forehead.  Subsequent VA dermatological treatment records have noted that many of the Veteran's identified actinic keratoses on other parts of his body have been removed with liquid nitrogen (LN2).  Whether the actinic keratosis on the left forehead has been removed with LN2 is not clear from the evidence.  In light of the development above for a dermatological examination, it would be helpful to the Board if the examiner also addressed current findings with regard to the service-connected actinic keratosis of the left forehead, to include whether or not it has been removed, and whether there is any scarring or disfigurement associated with the growth or residual scar.  

Additionally, the diagnosis from the above-noted VA dermatological examiner in October 2006 included eczematous dermatitis as well as stasis dermatitis.  The examiner did not find these skin conditions related to service.  The examiner provided no other explanation for a possible etiology for the dermatitis and eczema.  The examiner's report noted that he had conducted a thorough review of the Veteran's claims folders.  Nonetheless, the examiner did not address a statement from the Veteran's ex-spouse submitted in June 1995 in which she described the onset of the Veteran's skin rashes as being soon after his return to the United States from Vietnam.  The Board finds the statement as to the skin rashes to be credible and probative.  The examiner also did not reference the earlier referenced Public Health Service card submitted by the Veteran noting a possibility that rashes could develop on his return to the United States (presumably from Vietnam).  The Board is aware that later VA dermatological treatment records reflect diagnoses for contact dermatitis.  While this may imply the Veteran's dermatitis and eczema are not related to service or herbicide exposure, such determination is a medical question.  Colvin, supra.  Therefore, it would be helpful to the Board if during the above requested VA dermatological examination, the examiner provide an additional nexus opinion concerning the Veteran's claimed dermatitis and eczema.  Such opinion should take into consideration the statement from the Veteran's ex-spouse and the Public Health Service card.  

With regard to the Veteran's claims for service connection for cellulitis and for Raynaud's syndrome, to include as due to herbicide exposure, the Board notes that the record on appeal reflects diagnoses for the disabilities.  Otherwise, the Veteran's STRs do not reflect complaints, diagnoses, or treatment for cellulitis or for Raynaud's syndrome.  Also, neither cellulitis nor Raynaud's syndrome are presumptive conditions associated with herbicide exposure, and there is a lack of medical evidence that would appear to link either cellulitis or Raynaud's syndrome to service.  This includes, in the case of Raynaud's syndrome, evidence the disability manifested within the first post-service year.  With that said, the Board notes that in a November 1994 statement, Dr. Berke noted the following: 

[The Veteran] has been a patient in this office and I have followed him for many years.  He is currently on medical disability and has numbness attributable to Agent Orange syndrome.  He has body and nerve manifestations as well as psychological changes. . . .This exposure and current disability is related to his service injury.  

Reading the above statement from Dr. Berke in a light most favorable to the Veteran, it could be said that Dr. Berke has related all the Veteran's physical problems to exposure to herbicides in Vietnam.  Given Dr. Berke's statement and the low evidentiary threshold for providing a VA examination, the Board concludes that examinations and opinions regarding the Veteran's claimed cellulitis and Raynaud's syndrome should also be undertaken.  

Finally, the record on appeal reflects a diagnosis for hypertension.  The Board notes that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Thus, hypertension is not one of the listed conditions presumed related to herbicide exposure under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

With that said, the report nonetheless has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The Board finds the limited or suggestive evidence of association between hypertension and herbicide exposure, as noted in the Federal Register, satisfies the "low threshold" requirement that the Veteran's hypertension may be related to his in-service herbicide exposure.  McClendon, 20 Vet. App. at 83.  Therefore, the Veteran should be provided a VA examination and the examiner requested to provide a nexus opinion.  

Accordingly, the case is REMANDED for the following action:

[For the convenience of the examiners performing the examinations requested below, please do not remove the tabs associated with the claims folders.]

1.  Associate with the claims folders the Veteran's most recent VA treatment records dated since February 2011.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA dermatological examination.  The claims folders (to include the Veteran's Virtual VA electronic file), including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any necessary testing should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims folders.  

(For the purposes of the opinions below, the Veteran is presumed to have been exposed to Agent Orange.)

Following a review of the claims folders and an examination of the Veteran, the examiner should answer the following questions:

a.  Does the Veteran have porphyria cutanea tarda (PCT)?  If yes, did any PCT have its onset during service, is it otherwise related to service, or is any diagnosed PCT related to or consistent with exposure to herbicides (Agent Orange) in Vietnam?  (See May 1998 University of Michigan Medical Center treatment record noting questionable PCT in Volume #4 of the claims folders.)  

b.  Does the Veteran have a cutaneous vascular disorder (CVD)?  If yes, did any CVD have its onset during service, is it otherwise related to service, or is any diagnosed CVD related to or consistent with exposure to herbicides (Agent Orange) in Vietnam?  (See March 1992 VA treatment record noting a diagnosis of CVD in Volume #7 of the claims folders.)  

c.  Does the Veteran have skin cancer?  If yes, did any skin cancer have its onset during service, is it otherwise related to service, or is any diagnosed skin cancer related to or consistent with exposure to herbicides (Agent Orange)?  (See September 5, 2013 VA dermatology progress note revealing early nodular basal cell carcinoma in manila temporary file.)

d.  Does the Veteran have any other skin disorder (e.g., dermatitis, eczema, etc.) other than PCT, CVD, or skin cancer?  If yes, did any skin disorder have its onset during service, is it otherwise related to service, or is any diagnosed skin disorder (other than PCT, CVD, or skin cancer) related to or consistent with exposure to herbicides (Agent Orange) in Vietnam?  (See various tabbed dermatological treatment records associated with claims folders to include March 2000 VA pathology report in Volume #4 and January 2010 dermatological note in Volume #8.  See also statement from the Veteran's ex-spouse dated in June 1995 in Volume #2 concerning the Veteran's rashes upon return from Vietnam.)

e.  Does the Veteran have cellulitis and/or Raynaud's syndrome?  If yes, did any cellulitis and/or Raynaud's syndrome have its onset during service, is it otherwise related to service (or in the case of Raynaud's, within the first post-service year following separation from service), or is any diagnosed cellulitis and/or Raynaud's syndrome related to or consistent with exposure to herbicides (Agent Orange) in Vietnam?  (See VA treatment note dated in November 2005 in Volume #6 of the claims folders and September 2006 VA treatment note in Volume #7.  See also private and VA treatment notes in Volumes #2 and #3 noting diagnosis for Raynaud's syndrome, as well as a February 2004 VA treatment note reflecting a work up for Raynaud's syndrome in Volume #6.)   

f.  Provide clinical findings with regard to the Veteran's service-connected actinic keratosis of the left forehead.  Identify whether the keratosis is present or whether it has been removed via liquid nitrogen (LN2).  Furthermore, identify the current size of the keratosis, if present, and/or any scarring or disfigurement (to include the size of such) related to the keratosis whether present or removed via LN2.  

With regard to the above (a-f), the examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of his hypertension. The claims folders (to include the Veteran's Virtual VA electronic file), including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology should be annotated in the evaluation report.  

(For the purposes of the opinion below, the Veteran is presumed to have been exposed to Agent Orange.)

For any hypertension diagnosed on examination, the examiner should opine as to medical probabilities that any such diagnosed hypertension had its onset during service or is otherwise related to service, manifested within the first post-service year, or is otherwise related to or consistent with exposure to herbicides (Agent Orange).  

Furthermore, the examiner should comment on whether any diagnosed hypertension was caused or aggravated (permanent worsening of the underlying condition beyond its normal progression) by the Veteran's service-connected posttraumatic stress disorder (PTSD).  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  Following the development above, readjudicate the issues remaining on appeal as discussed above.  If a benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


